         Case 1:19-cv-00986-RDM Document 16 Filed 06/11/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
PUBLIC CITIZEN, et al.,                    )
                                           )
                                          )
                     Plaintiffs,          )
                  v.                      )
                                          )              Case No. 19-986 (RDM)
ELISABETH DEVOS, in her official capacity  )
as Secretary of the U.S. Department of    )
Education, et al.                         )
                                          )
                     Defendants.          )
__________________________________________)

            OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION

       Plaintiffs’ motion for a preliminary injunction should be denied as moot because, effective

June 6, 2019, the Department of Education has provided access to Public Citizen’s website through

its guest Wi-Fi network as well as through internal agency network. (Hernandez Decl. ¶ 5)

Accordingly, Plaintiffs’ motion for a preliminary injunction should be denied.

                                         ARGUMENT

       Plaintiffs have filed this lawsuit seeking relief under the First Amendment and

Administrative Procedure Act from an alleged “decision” by the Department of Education to block

access to Public Citizen’s website from the Department’s internal network and guest Wi-Fi

network. Public Citizen alleges that, on one occasion in February 2019, one of its staff members,

Mr. Llewelyn, was unable to access Public Citizen’s website utilizing the Department’s guest Wi-

Fi network. (Compl. ¶ 13) Plaintiff also alleges that another member of Public Citizen, Mr.

Halperin, had the same experience in March 2019 and that this individual has been unable to access

Public Citizen’s website through the Department’s guest Wi-Fi network for “approximately the

past year.” (Compl. ¶ 16) Although perhaps implying that there was a period of time when Mr.
         Case 1:19-cv-00986-RDM Document 16 Filed 06/11/19 Page 2 of 5



Halperin could access Public Citizen’s website through the Department’s guest Wi-Fi network, the

Complaint does not specifically make that factual assertion. Nor does Mr. Halperin in his

declaration accompanying the motion for preliminary injunction attest that he, in fact, had in the

past successfully accessed Public Citizen’s website utilizing the guest Wi-Fi network. Thus,

although the Complaint speculates about an unspecified recent “decision” to block access to Public

Citizen’s website, the specific allegations in the Complaint do not support that speculation.

       As set forth in the accompanying Hernandez Declaration, on June 4, 2019, the Department

submitted a request to its vendor to grant access to Public Citizen’s website. (Hernandez Decl. ¶

4).   Effective June 6, 2019, access to Public Citizen’s website was available through the

Department’s internal network and its guest Wi-Fi network. (Id. ¶ 5) Consequently, Plaintiffs’

motion for preliminary injunction, which claims that the lack of access to Public Citizen’s website

is causing irreparable harm and seeks an order enjoining the Department from blocking such

access, should be denied as moot. See, e.g., In re Howard, 2014 U.S. App. LEXIS 13380, at *3

(D.C. Cir. July 14, 2014) (“Any injunctive relief concerning appellant’s student loans would be

moot, as they have been discharged”); Nat’l Parks Conservation Ass’n v. Dep’t of Interior, 794 F.

Supp. 2d 39, 44 (D.D.C. 2011) (“If . . . an agency does respond to a petition, even after a suit to

compel a response is filed, such a suit is rendered moot.”).

       “The rule against deciding moot cases forbids federal courts from rendering advisory

opinions or ‘deciding questions that cannot affect the rights of litigants in the case before them.’”

Hall v. CIA, 437 F.3d 94, 99 (D.C. Cir. 2006) (citations omitted). In Hall, the Court dismissed as

moot Hall’s challenge to the agency’s denial of his FOIA fee waiver request after the agency

decided to release records to Hall without seeking payment from him. Id. Because Hall “already


                                                 2
         Case 1:19-cv-00986-RDM Document 16 Filed 06/11/19 Page 3 of 5



has ‘obtained everything that [he] could recover . . . by a judgment of this court in [his] favor,’”

there was no case or controversy before the Court. The Court also held that “Hall fails to

undermine the government’s mootness claim with his argument that the media status claim is

capable of repetition, yet evading review.”    Id. Even “[a]ssuming in Hall’s favor that the matter

is capable of repetition,” the Court “fail[ed] to see how the issue has any tendency to evade review”

because “[d]enials of fee waivers do not seem inherently of such short duration that they cannot

ordinarily be fully litigated before their cessation.” Id.

       As regards the motion for preliminary injunction, the same analysis applies here.      Access

to Public Citizen’s website, which is the only relief sought in the motion for preliminary injunction,

has been granted. Thus, Plaintiffs have obtained everything they could recover through that

motion and this issue – like a denial of a FOIA fee waiver – is not “inherently of such short

duration” as to have “any tendency to evade review.” See id. Thus, as in Hall, the exception to

the mootness doctrine for cases “capable of repetition, yet evading review” is inapplicable. See

People for the Ethical Treatment of Animals v. Gittens, 396 F.3d 416, 424 (D.C. Cir. 2005) (“But

if we are wrong about the possibility of repetition, we would still find the preliminary injunction

moot because we are unconvinced that if a controversy of this sort occurred again it would evade

judicial review”).

       Because the motion for preliminary injunction is moot, Defendants are not addressing the

merits of that motion, but reserve the right to do so at a later date should the Court not find the

motion to be moot. Likewise, Defendants also maintain that the lawsuit itself is now moot, but

will address that issue more fully when it files its response to the Complaint in accordance with

the schedule set by the Court at the hearing on May 28, 2019. In that regard, Defendants note


                                                  3
         Case 1:19-cv-00986-RDM Document 16 Filed 06/11/19 Page 4 of 5



that, in the parties’ conferral as to the status of this matter on June 7, 2019, counsel for Plaintiffs

indicated that Plaintiffs may raise the “voluntary cessation” doctrine in response to any motion by

Defendants to dismiss this case as moot. Accordingly, Defendant will address that doctrine when

it files its response to the Complaint, which it currently anticipates will be in the form of a motion

to dismiss on mootness grounds.

       For present purposes, however, it suffices to observe that Plaintiffs must show that they

face a “present or imminent risk of likely irreparable harm” in order to obtain injunctive relief.

Monsanto Co. v. Geerston Seed Farms, 561 U.S. 139, 162 (2010). The Department’s declarant

has attested that “[t]he Department will not take any action to block access to Public Citizen’s

website through its internal and guest-WiFi networks, except in the event of a security risk (e.g.,

if Public Citizen’s website were hacked or otherwise compromised) or a technical issue (e.g.,

bandwidth consumption) that may compromise the secure and proper functioning of the

Department’s networks.” (Hernandez Decl. ¶ 6) Thus, there is no present or imminent risk of

irreparable harm to warrant the issuance of a preliminary injunction. See also Al-Anazi v. Bush,

370 F. Supp. 2d 188, 193 (D.D.C. 2005) (“Because preliminary injunctions are extraordinary forms

of judicial relief, courts should grant them sparingly.”); cf. City of Mesquite v. Aladdin’s Castle,

455 U.S. 283, 289 (1982) (voluntary cessation of challenged practice “is an important factor

bearing on the question whether a court should exercise its power to enjoin the defendant from

renewing the practice”).

                                          CONCLUSION

       For the foregoing reasons, the motion for preliminary injunction should be denied.




                                                  4
Case 1:19-cv-00986-RDM Document 16 Filed 06/11/19 Page 5 of 5



                     Respectfully submitted,

                     JESSI K. LIU
                     D.C. BAR # 472845
                     United States Attorney

                     DANIEL F. VAN HORN
                     D.C. BAR # 924092
                     Civil Chief

                     By:         /s/
                     JEREMY S. SIMON, D.C. BAR #447956
                     Assistant United States Attorney
                     555 4th Street, N.W.
                     Washington, D.C. 20530
                     (202) 252-2528
                     Jeremy.simon@usdoj.gov




                               5
        Case 1:19-cv-00986-RDM Document 16-1 Filed 06/11/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
PUBLIC CITIZEN, et al.,                    )
                                           )
                                          )
                     Plaintiffs,          )
                  v.                      )
                                          )               Case No. 19-986 (RDM)
ELISABETH DEVOS, in her official capacity  )
as Secretary of the U.S. Department of    )
Education, et al.                         )
                                          )
                     Defendants.          )
__________________________________________)


                                             ORDER

       Upon consideration of Plaintiff’s Motion for a Preliminary Injunction, the opposition

thereto, and the entire record herein, it is this _________ day of June 2019,

       ORDERED that Plaintiff’s Motion is DENIED.

                                              SO ORDERED.

                                              _______________________
                                              United States District Judge
Case 1:19-cv-00986-RDM Document 16-2 Filed 06/11/19 Page 1 of 14
Case 1:19-cv-00986-RDM Document 16-2 Filed 06/11/19 Page 2 of 14
Case 1:19-cv-00986-RDM Document 16-2 Filed 06/11/19 Page 3 of 14




                Exhibit 1
Public Citizen - Protecting Health, Safety, and Democracy
                           Case 1:19-cv-00986-RDM Document 16-2 Filed 06/11/19 Page 4 of 14

     
                                                                                             




      Help Win Medicare for All
      We’re working to pass Medicare for all resolutions in towns, school boards, cities,
      and counties across America.


     Pass a Local Medicare for All Resolution
      GET INVOLVED




  Overturn Citizens United
  TAKE ACTION NOW




https://www.citizen.org/[6/10/2019 4:30:42 PM]
Public Citizen - Protecting Health, Safety, and Democracy
                           Case 1:19-cv-00986-RDM Document 16-2 Filed 06/11/19 Page 5 of 14




  Tell TV Networks to Call Climate
  Change a Crisis
  SIGN THE PETITION




  2019 Gala
  RSVP NOW




https://www.citizen.org/[6/10/2019 4:30:42 PM]
Public Citizen - Protecting Health, Safety, and Democracy
                           Case 1:19-cv-00986-RDM Document 16-2 Filed 06/11/19 Page 6 of 14




https://www.citizen.org/[6/10/2019 4:30:42 PM]
Public Citizen - Protecting Health, Safety, and Democracy
                           Case 1:19-cv-00986-RDM Document 16-2 Filed 06/11/19 Page 7 of 14

     We are
     the people's advocate.
     Corporations have their lobbyists. The people need advocates too. That’s where we come in.

     LEARN MORE ABOUT PUBLIC CITIZEN 

     50 YEARS OF VICTORIES 




     NEWS
     SEE ALL 

     The AMA Was Wrong       Trump’s CFPB Sides WithClimate Leaders Demand
                             Payday and Vehicle Title Major Networks Get the
     Then, and It’s Wrong Now:
     Health Care is a Right  Lenders Over ConsumersClimate Story Right: Call It
     June 7, 2019            June 7, 2019
                                                      a Crisis and Cover It Like
                                                      One
                                                                      June 6, 2019


     Feeling the Momentum forUnder Donohue, ChamberMajor Florida City
     Medicare for All, CoalitionBecame One of the Most Supports Medicare for All,
     Launches to Keep           Destructive Forces in  Urges Congress to Act
     Corporate Greed            American Politics      June 6, 2019


     Entrenched                 June 6, 2019

     June 6, 2019


     Reps. Schakowsky,          New Hampshire Poised toAnti-Dark Money Political
     Clarke, Kelly to Host      Become the 20th State toDebate Continues in
     Digital Privacy Briefing onSupport a Constitutional Montana This Week
     June 11                    Amendment to Overturn June 5, 2019
     June 6, 2019
                                Citizens United
                                                     June 5, 2019


     Under Trump, Wall StreetHas Every Member of                      Anti-Democracy Riders
     Watchdog Takes a Bite Congress Read the                          Removed From House
     Out of Investors’ Wallets Mueller Report?                        FSGG Approps Bill
     June 5, 2019                                    June 4, 2019     June 3, 2019




https://www.citizen.org/[6/10/2019 4:30:42 PM]
Public Citizen - Protecting Health, Safety, and Democracy
                           Case 1:19-cv-00986-RDM Document 16-2 Filed 06/11/19 Page 8 of 14
     STAY UPDATED ON PUBLIC CITIZEN


     Email Address*

                                                                                                GET
                                                                                              UPDATES




     Follow Public Citizen

      

      

      

      

      

      
     Support Our Work

        DONATE 


     Copyright © 2019 Public Citizen
       Privacy Policy   Terms of Use                    Contact
     This website is shared by Public Citizen Inc. and Public Citizen Foundation.
     Learn More about the distinction between these two components of Public Citizen.




https://www.citizen.org/[6/10/2019 4:30:42 PM]
Case 1:19-cv-00986-RDM Document 16-2 Filed 06/11/19 Page 9 of 14




                Exhibit 2
Public Citizen - Protecting Health, Safety, and Democracy
                           Case 1:19-cv-00986-RDM Document 16-2 Filed 06/11/19 Page 10 of 14

     
                                                                                              




      Help Win Medicare for All
      We’re working to pass Medicare for all resolutions in towns, school boards, cities,
      and counties across America.


     Pass a Local Medicare for All Resolution
      GET INVOLVED




  Overturn Citizens United
  TAKE ACTION NOW




https://www.citizen.org/[6/10/2019 4:51:08 PM]
Public Citizen - Protecting Health, Safety, and Democracy
                           Case 1:19-cv-00986-RDM Document 16-2 Filed 06/11/19 Page 11 of 14




  Tell TV Networks to Call Climate
  Change a Crisis
  SIGN THE PETITION




  2019 Gala
  RSVP NOW




https://www.citizen.org/[6/10/2019 4:51:08 PM]
Public Citizen - Protecting Health, Safety, and Democracy
                           Case 1:19-cv-00986-RDM Document 16-2 Filed 06/11/19 Page 12 of 14




https://www.citizen.org/[6/10/2019 4:51:08 PM]
Public Citizen - Protecting Health, Safety, and Democracy
                           Case 1:19-cv-00986-RDM Document 16-2 Filed 06/11/19 Page 13 of 14

     We are
     the people's advocate.
     Corporations have their lobbyists. The people need advocates too. That’s where we come in.

     LEARN MORE ABOUT PUBLIC CITIZEN 

     50 YEARS OF VICTORIES 




     NEWS
     SEE ALL 

     The AMA Was Wrong       Trump’s CFPB Sides WithClimate Leaders Demand
                             Payday and Vehicle Title Major Networks Get the
     Then, and It’s Wrong Now:
     Health Care is a Right  Lenders Over ConsumersClimate Story Right: Call It
     June 7, 2019            June 7, 2019
                                                      a Crisis and Cover It Like
                                                      One
                                                                       June 6, 2019


     Feeling the Momentum forUnder Donohue, ChamberMajor Florida City
     Medicare for All, CoalitionBecame One of the Most Supports Medicare for All,
     Launches to Keep           Destructive Forces in  Urges Congress to Act
     Corporate Greed            American Politics      June 6, 2019


     Entrenched                 June 6, 2019

     June 6, 2019


     Reps. Schakowsky,          New Hampshire Poised toAnti-Dark Money Political
     Clarke, Kelly to Host      Become the 20th State toDebate Continues in
     Digital Privacy Briefing onSupport a Constitutional Montana This Week
     June 11                    Amendment to Overturn June 5, 2019
     June 6, 2019
                                Citizens United
                                                     June 5, 2019


     Under Trump, Wall StreetHas Every Member of                       Anti-Democracy Riders
     Watchdog Takes a Bite Congress Read the                           Removed From House
     Out of Investors’ Wallets Mueller Report?                         FSGG Approps Bill
     June 5, 2019                                    June 4, 2019      June 3, 2019




https://www.citizen.org/[6/10/2019 4:51:08 PM]
Public Citizen - Protecting Health, Safety, and Democracy
                           Case 1:19-cv-00986-RDM Document 16-2 Filed 06/11/19 Page 14 of 14
     STAY UPDATED ON PUBLIC CITIZEN


     Email Address*

                                                                                                 GET
                                                                                               UPDATES




     Follow Public Citizen

      

      

      

      

      

      
     Support Our Work

        DONATE 


     Copyright © 2019 Public Citizen
       Privacy Policy   Terms of Use                    Contact
     This website is shared by Public Citizen Inc. and Public Citizen Foundation.
     Learn More about the distinction between these two components of Public Citizen.




https://www.citizen.org/[6/10/2019 4:51:08 PM]
